In an action to recover the agreed price of a fur coat manufactured for defendants by plaintiff, defendants appeal from an order denying their motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment dismissing the complaint, on the ground that the contract is unenforcible under the Statute of Frauds. Order affirmed, with $10 costs and disbursements. The opposing affidavits present questions of fact as to whether the coat was “not suitable for sale to others in the ordinary course of. the seller’s business ” within the purview of subdivision 2 of section 85 of the Personal Property Law. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.